Citation Nr: 0931237	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  07-37 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a scar of the left 
thigh.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F.C.




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to November 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision, in 
which the RO, inter alia, denied claims for service 
connection for tinnitus and a scar of the left leg.  The 
Veteran filed a notice of disagreement (NOD) in July 2007, 
and the RO issued a statement of the case (SOC) in October 
2007.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in December 2007.

In July 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

In July 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

The Board's decision denying the claim for service connection 
for a scar of the left thigh is set forth below.  The matter 
of service connection for tinnitus is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran when further action, on his part, 
is required.

As a final preliminary matter, the Board notes that, in the 
VA Form 9, the Veteran appears to be raising a claim for 
service connection for the loss of his sense of smell.  It 
does not appear that such a claim has yet been addressed by 
the RO.  As such, this matter is referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished. 

2.  The Veteran does not contend, and the medical evidence 
does not demonstrate, that he has a current scar of the left 
thigh.


CONCLUSION OF LAW

The claim for service connection for a scar of the left thigh 
lacks legal merit.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Here, the Veteran has been notified of the reasons for the 
denial of the claim, and has been afforded the opportunity to 
present evidence and argument with respect to the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the Veteran.  As will be 
explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Testimony offered by the Veteran at the July 2009 hearing 
reveals that, while serving aboard a U.S. Navy destroyer 
during World War II, the Veteran was scalded by steam 
escaping from a valve.  According to the Veteran, he was 
treated with bandages on the left leg, and wore a patch on 
the knee for a few months before it really healed.  He also 
pointed out that, it was 60 years ago, so the scar is pretty 
well gone.  

Similarly, on the VA Form 9, the Veteran stated that, while 
he did have signs of a scar for many years, the scar has 
since disappeared.  The Veteran also stated that he was 
seeking compensation for pain and suffering.  

VA outpatient records do not reveal any treatment for 
complaints relating to a scar of the left thigh.  

The facts are not in dispute in this case.  The Veteran does 
not contend, and the medical evidence does not demonstrate, 
that he has a current disability of the left thigh resulting 
from his in service injury.  While the Board does not dispute 
the Veteran's account of his injury, the Board emphasizes 
that, to be eligible for service connection on any basis, 
there must be competent evidence of a current disability.  
See 38 C.F.R. § 3.309(e); Brammer, 3 Vet. App. at 225.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Hence, where, as here, neither lay nor medical 
evidence supports a finding of disability upon which to 
predicate a grant of service connection, there can be no 
valid claim for that benefit.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

Under these circumstances, the Board must deny the claim for 
service connection for a scar of the left thigh as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for a scar of the left thigh is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for tinnitus is 
warranted.  

The Veteran contends that he was exposed to excessive noise 
in service, and that he experienced symptoms consistent with 
tinnitus in service, since service, and currently.  The 
Veteran's claim was denied by the RO because the record does 
not contain a current diagnosis of tinnitus.  

However, the transcript of the July 2009 hearing indicates 
that the Veteran was seen for tinnitus at the Boston VA 
Health Care System (HCA) "last month" (transcript, page 8).  
There has yet been no attempt made to obtain these records, 
which may contain a diagnosis.  The record currently contains 
VA outpatient records from the Boston HCA through March 17, 
2009, as well as records from the Providence VA Medical 
Center since March 3, 2009.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Boston VA Health Care 
System (HCS) since March 17 2009, and from the Providence VA 
Medical Center since March 3, 2009, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

The record also reflects that there are specifically 
identified private medical records outstanding.  In this 
regard, the Board notes that, on the VA Form 9, the Veteran 
stated that his family doctor, Alfred King, said that the 
ringing in his ears was tinnitus.  It does not appear that 
the RO made any attempt to obtain Dr. King's records, or 
certification of their unavailability.  As required under 
38 C.F.R. § 3.159(c)(3), VA must attempt to procure treatment 
records identified by the Veteran.  Therefore, the RO should 
obtain and associate with the claims file records of all 
treatment for hearing loss/tinnitus from Dr. Alfred King.  If 
more current authorization to obtain these records is 
required, the RO should request that the Veteran sign and 
furnish such appropriate authorization for the release to VA 
of all records.

Finally, the Board notes that there appear to be some 
discrepancies in the facts and findings reported by the VA 
examiners, as reflected in the November 2006 and June 2008 
examination reports.  Specifically, the November 2006 
examiner described the Veteran's account of experiencing 
hissing in his ears for days following an in-service 
explosion.  However, the examiner went on to report that the 
Veteran had no history of tinnitus, without addressing 
whether the hissing constitutes tinnitus.  In fact, neither 
examination report indicates that the Veteran was 
specifically asked about tinnitus.  Moreover, following a 
review of the claims file, the June 2008 examiner concluded 
that the Veteran was already service-connected for tinnitus.  
This is not the case.

Also significant, the June 2008 examiner responded to the 
opinion request regarding tinnitus by stating that tinnitus 
"was not reported today[,] nor was it reported on the 
examination dated 11/16/06."  Unfortunately, this falls 
short of a finding that the Veteran does not have tinnitus.  
Indeed, the Veteran has consistently reported in 
correspondence with the RO, and in his hearing testimony, 
that he currently experiences symptoms of tinnitus.  The 
Veteran is competent to report the history of his in-service 
injury, and the symptomatology experienced in service and 
since service.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1991).  In light of the discrepancies noted, it 
cannot be determined from the examination reports whether 
either examiner complied with the opinion request.  Indeed, 
it would appear that neither did.  Therefore, the Board finds 
that additional examination to determine conclusively whether 
the Veteran has tinnitus is in order.  

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record, 
including lay or medical evidence, contains competent 
evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide 
the claim.  See also 38 C.F.R. § 3.159(c)(4).  

Moreover, as the evidence noted above may establish a current 
diagnosis of tinnitus, the Board finds that a medical 
opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-is needed to resolve the claim for 
service connection.  

Hence, the RO should arrange for the Veteran to undergo a VA 
examination by an appropriate physician (an otolaryngologist, 
or ear, nose and throat (ENT) physician) at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection for 
tinnitus (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, 
and to ensure that the RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claim remaining on appeal.  The RO's notice 
letter to the Veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, to include records from Dr. King, following 
the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
Veteran's tinnitus from the Providence VA 
Medical Center (since March 3, 2009), and 
from the Boston VA HCS (since March 17, 
2009).  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  The letter should 
specifically request 
information/authorization pertaining to 
the records from Dr. Alfred King.

The RO should also clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should clearly state whether 
the Veteran has tinnitus.  If so, the 
physician should offer an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is the 
result of injury or disease incurred in 
or aggravated by service, to include the 
Veteran's reported in-service noise 
exposure.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed, the RO should 
readjudicate the claim remaining on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The RO is 
also reminded that this appeal has been advanced on the 
Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) 
and 38 C.F.R. § 20.900(c) (2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


